UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6523


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY LEE HIPPS, a/k/a G, a/k/a Bryan Cross, a/k/a Bryan
Dwight Cross, a/k/a Gregory Lee Hipps, Jr., a/k/a Patrick
Jacques Pluviose, a/k/a Mark A. Pointer, a/k/a John Peters,
a/k/a Marcus Lee Smith, a/k/a Eddie Junior Lawson, Jr.,
a/k/a Gregory Darrell Stewart, a/k/a Roger Lee Williams,
a/k/a Kevin Smith, a/k/a Marcus A. Johnson, a/k/a Brian K.
Cross,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:96-cr-00208-RAJ-1)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Lee Hipps, Appellant Pro Se.    Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Lee Hipps appeals from the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.             United States v. Hipps,

No. 2:96-cr-00208-RAJ-1 (E.D. Va. Feb. 17, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2